Jack /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       June 4, 2014

                                   No. 04-13-00897-CV

                   Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                   Appellant

                                            v.

                                   Jack GUENTHER,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-20197
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellee’s brief is due on June 12, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court